1                                                                                                                                     J u n e 1 , 1 9 9 8
 2                                                                                                                                     F O R P U B L I C A T I O N
 3
 4                                       I N     T H E   S U P R E M E                  C O U R T         O F     T E N N E S S E E

 5                                                                   A T           N A S H V I L L E

 6

 7   S T A T E     O F   T E N N E S S E E ,                                   (
 8                                                                             (
 9 P. l a i n t i f f - A p p e l l e e ,                         (
10                                                                             (          W i l l i a m s o n           C o u n t y
11                                                                             (
12                                                                             (          H o n .         D o n a l d     H a r r i s ,        J u d g e
13   v .                                                                       (
14                                                                             (          S .       C t .       N o .   0 1 S 0 1 - 9 7 0 4 - C C - 0 0 0 8 9
15                                                                             (
16   J A M E S     J .   B E N S O N ,                                         (
17                                                                             (
18               D e f e n d a n t - A p p e l l a n t .                       (
19
20
21
22   F o r   P l a i n t i f f - A p p e l l e e :                                              F o r       D e f e n d a n t - A p p e l l a n t :
23
24   J o h n K n o x W a l k u p                                                                W i l l i a m H         . F     a   r m e r
25   A t t o r n e y G e n e r a l       &     R e p o r t e r                                  S t e p h e n W         . G     r   a c e
26   N a s h v i l l e                                                                          W a l l e r L a         n s d   e   n D o r t c h        &   D a v i s
27                                                                                                        N a s h       v i l   l   e
28   M i c h a e l E . M o o r e
29   S o l i c i t o r G e n e r a l
30   N a s h v i l l e
31
32   G o r d o n W .       S m i t h
                                                                                                                         FILED
33   A s s o c i a t e     S o l i c i t o r     G e n e r a l
34   N a s h v i l l e                                                                                                          June 1, 1998
35
36   A m y L . T a r k i n g t o n                                                                                       Cecil W. Crowson
37   A s s i s t a n t A t t o r n e y         G e n e r a l                                                            Appellate Court Clerk
38   N a s h v i l l e
39
40   J o s e p h D . B a u g h , J r .
41   D i s t r i c t A t t o r n e y G e n e r a l
42   F r a n k l i n
43
44                                                               O         P        I     N     I     O     N
45
46
47   J U D G M E N T O F T R I A L           C O U R T A N D
48   C O U R T O F C R I M I N A L           A P P E A L S R E V E R S E D ;
49   C A S E R E M A N D E D F O R           N E W T R I A L .                                                                                     R E I D ,     S p .   J .

50                         T h i s   c a s e     p r e s e n t s           f o r          r e v i e w           t h e   a p p e a l      b y     t h e
 1   p e t i t i o n e r ,           J a m e s       J .       B e n s o n ,         f r o m       t h e     j u d g m e n t         o f       t h e     C o u r t         o f

 2   C r i m i n a l         A p p e a l s         a f f i r m i n g           t h e     t r i a l         c o u r t ’ s         d e n i a l       o f     h i s       p e t i t i o n

 3   f o r     p o s t - c o n v i c t i o n               r e l i e f .             T h e     p e t i t i o n e r           a s s e r t s         t h a t       h e       w a s

 4   d e n i e d     t h e         r i g h t       t o     a     f a i r       t r i a l       b e f o r e       a n       i m p a r t i a l           j u d g e       b e c a u s e

 5   t h e     j u d g e       w h o       p r e s i d e d           o v e r     h i s       c r i m i n a l         t r i a l       s o l i c i t a t e d             a     b r i b e

 6   f r o m     h i m .       T h e       j u d g m e n t           d e n y i n g       t h e       p e t i t i o n         i s     r e v e r s e d ,           a n d       t h e

 7   p e t i t i o n e r           i s     g r a n t e d         a     n e w     t r i a l .

 8

 9                                                                                             I

10

11                             I n       1 9 8 7 ,       t h e       p e t i t i o n e r           w a s     c o n v i c t e d           o f     t w o     c o u n t s           o f

12   a g g r a v a t e d           k i d n a p p i n g           a n d       o n e     c o u n t       e a c h       o f     a r m e d         r o b b e r y ,

13   c o n s p i r a c y ,           a n d       a c c e s s o r y           b e f o r e       t h e       f a c t     t o       a r m e d       r o b b e r y .             H e

14   r e c e i v e d         a n     e f f e c t i v e           s e n t e n c e         o f       1 2 8     y e a r s .           T h e       c o n v i c t i o n s             a n d

15   s e n t e n c e s         w e r e       a f f i r m e d           o n     d i r e c t         a p p e a l       a n d       r e a f f i r m e d           o n     p e t i t i o n

16   t o     r e h e a r .           T h e       a p p l i c a t i o n           f o r       p e r m i s s i o n           t o     a p p e a l         w a s     d e n i e d .

17

18                             T h e       c o n v i c t i o n s             a r o s e       o u t     o f     a n     O c t o b e r           2 2 ,     1 9 8 5 ,

19   i n c i d e n t         i n     w h i c h       t w o       a r m e d       m a s k e d         m e n     e n t e r e d         t h e       h o m e       o f     G e o r g e

20   K h o u r y ,       a     D a v i d s o n           C o u n t y         j e w e l e r         w h o     r e s i d e d         i n     W i l l i a m s o n             C o u n t y .

21   W h i l e     o n e       o f       t h e     m e n       h e l d       t h e     K h o u r y         f a m i l y       a t     g u n p o i n t ,           t h e       o t h e r

22   d r o v e     M r .       K h o u r y         t o     h i s       j e w e l r y         s t o r e       a n d     t o o k       $ 3 5 0 , 0 0 0           w o r t h         o f

23   t h e     j e w e l r y         f r o m       t h e       s t o r e .           U p o n       r e t u r n i n g         t o     t h e       h o m e ,       t h e       t w o

24   a r m e d     m e n       b o u n d         t h e     f a m i l y         w i t h       d u c t       t a p e     a n d       t o o k       a n o t h e r         $ 3 5 , 0 0 0

25   w o r t h     o f       j e w e l r y         f r o m       M r s .       K h o u r y ,         $ 4 0     f r o m       t h e       h o m e       s a f e ,       a n d       $ 7 0

26   f r o m     M r .       K h o u r y ’ s         b i l l f o l d .

27




                                                                                             - 2 -
 1                             A n     i n f o r m a n t           t o l d       i n v e s t i g a t o r s               t h e           i d e n t i t y             o f       t h r e e       m e n

 2   w h o     w e r e       i n v o l v e d         i n       t h e     c r i m e .             O n    N o v e m b e r             1 ,        1 9 8 5 ,           a f t e r       s e e i n g

 3   t h e     p e t i t i o n e r           l o a d i n g         s o m e t h i n g             i n t o     a n     a u t o m o b i l e                     a t     h i s       h o m e ,

 4   D a v i d s o n         C o u n t y         o f f i c e r s         m a d e       a     w a r r a n t l e s s             s t o p             o f       t h e       a u t o m o b i l e .

 5   T h e     o f f i c e r s         s e i z e d         a     p a i r       o f     s u n g l a s s e s ,             a     p i s t o l ,                 a n d       f o u r     m o t e l

 6   r e c e i p t s .           A     s e a r c h         w a r r a n t         w a s       o b t a i n e d         f o r          t h e          p e t i t i o n e r ’ s

 7   r e s i d e n c e .             T h e       o f f i c e r s         s e i z e d         a     g r a y     s w e a t s h i r t                    a n d        b r o w n       c o t t o n

 8   w o r k     g l o v e s         w h i c h       w e r e       l a t e r         i d e n t i f i e d           a s       b e i n g             w o r n         b y     o n e     o f       t h e

 9   m e n     i n v o l v e d         i n       t h e     r o b b e r y .

10

11                             A l l       t h r e e       c o - d e f e n d a n t s               w e r e     c h a r g e d                 i n      b o t h        D a v i d s o n           a n d

12   W i l l i a m s o n         c o u n t i e s .               A l l     t h r e e         w e r e       t r i e d         j o i n t l y               b e f o r e           J u d g e

13   S t e r l i n g         G r a y ,       J r . ,       w h o       s a t     b y       i n t e r c h a n g e             i n         W i l l i a m s o n               C o u n t y .

14   O n     J u n e     6 ,     1 9 8 6 ,         t h e       p e t i t i o n e r ’ s             c o u n s e l         f i l e d             m o t i o n s             t o     s u p p r e s s

15   t h e     e v i d e n c e         s e i z e d         d u r i n g         t h e       s e a r c h       o f     t h e          p e t i t i o n e r ’ s

16   a u t o m o b i l e ,           p e r s o n ,         a n d       r e s i d e n c e .             H e a r i n g s             o n        t h e         p e t i t i o n e r ’ s

17   m o t i o n s       t o     s u p p r e s s           w e r e       h e l d       o n       J u l y     1 1 ,       J u l y             3 1 ,       a n d       A u g u s t         4 ,

18   1 9 8 6 .         O n     D e c e m b e r           8 ,     1 9 8 6 ,       J u d g e         G r a y     d e n i e d               a l l        o f      t h e       m o t i o n s .

19   T h e     c a s e       p r o c e e d e d           t o     t r i a l       i n       J a n u a r y       1 9 8 7 ,            a n d          t h e       j u r y         c o n v i c t e d

20   t h e     p e t i t i o n e r           o f     t h e       a f o r e m e n t i o n e d               o f f e n s e s .                   T h e         c o u r t         o r d e r e d       a

21   c o m b i n a t i o n           o f     c o n c u r r e n t           a n d       c o n s e c u t i v e             s e n t e n c i n g                   f o r       a n

22   e f f e c t i v e         s e n t e n c e           o f     1 2 8     y e a r s .

23

24                               O n       N o v e m b e r         1 7 ,       1 9 8 7 ,         J u d g e     G r a y         a n d           h i s         c o u r t         o f f i c e r ,

25   I r v i n     O t e n ,         I I I , w e r e             i n d i c t e d           a s     a    r e s u l t          o f         a     t w o - y e a r

26   i n v e s t i g a t i o n             b y     t h e       T e n n e s s e e           B u r e a u       o f     I n v e s t i g a t i o n                       c o n c e r n i n g

27   a l l e g a t i o n s           o f     b r i b e r y         a n d       c o r r u p t i o n .           G r a y         r e s i g n e d                 t h a t         s a m e     d a y .




                                                                                             - 3 -
 1   O n     J a n u a r y           1 9 ,      1 9 8 8 ,          G r a y         k i l l e d         h i s        w i f e     a n d        t h e n         c o m m i t t e d

 2   s u i c i d e .           O n         M a r c h       7 ,         1 9 8 8 ,         O t e n ,        i n      e x c h a n g e          f o r         h i s         c o o p e r a t i o n

 3   w i t h     t h e       S t a t e          i n       p r o s e c u t i n g               J u d g e           G r a y ,     w a s        a l l o w e d               t o     p l e a d

 4   g u i l t y       t o      o n e         c o u n t          o f      a i d i n g         a n d        a b e t t i n g        b r i b e r y              o f         a     j u d i c i a l

 5   o f f i c e r .            H e         w a s       g i v e n         a     t h r e e - y e a r               p r i s o n     s e n t e n c e ,                 w h i c h        w a s

 6   s u s p e n d e d ,             a n d      p l a c e d             o n     p r o b a t i o n               f o r     t h r e e       y e a r s .

 7

 8                              I n         1 9 9 3 ,       t h e         p e t i t i o n e r              f i l e d        t h i s       p e t i t i o n                f o r     p o s t -

 9   c o n v i c t i o n             r e l i e f .               A t      t h e      e v i d e n t i a r y                h e a r i n g ,           t h e         p e t i t i o n e r

10   t e s t i f i e d          t h a t         h e       w a s         a p p r o a c h e d            o n        A u g u s t     4 ,        1 9 8 6 ,            d u r i n g        a     r e c e s s

11   i n     t h e     h e a r i n g            o n       t h e         m o t i o n s         t o      s u p p r e s s ,          b y        O t e n         i n        t h e      r e s t r o o m

12   a t     t h e     W i l l i a m s o n                C o u n t y           C o u r t h o u s e .                   A c c o r d i n g           t o      t h e           p e t i t i o n e r ,

13   O t e n     t o l d        h i m         t h a t       h e         l o o k e d         l i k e        h e      n e e d e d       a      l i t t l e            h e l p .            T h e

14   p e t i t i o n e r             t o l d        O t e n        t h a t         h e      g u e s s e d           h e     d i d .          O t e n         r e p l i e d           t h a t

15   “ e v e r y t h i n g             h a s        a     p r i c e . ”              W h e n         t h e        p e t i t i o n e r            a s k e d          w h a t        k i n d       o f

16   p r i c e ,       O t e n         r e s p o n d e d ,                “ $ 3 0 , 0 0 0            a n d        $ 1 0 0 , 0 0 0         i n       j e w e l r y . ”                T h e

17   p e t i t i o n e r             w a s      a l s o          t o l d        t h a t       h e      h a d        p l e n t y       o f        t i m e          t o        t h i n k     a b o u t

18   i t .

19

20                              T h e         p e t i t i o n e r ’ s                l e a d         a t t o r n e y ,          R o b e r t           R i t c h i e ,              n o t i c e d

21   t h e     p e t i t i o n e r              t a l k i n g             t o      O t e n        a n d         b e c a m e     e x t r e m e l y                 u p s e t .            R i t c h i e

22   w a r n e d       t h e         p e t i t i o n e r                t o     s t a y       a w a y           f r o m     O t e n .            T h e       p e t i t i o n e r

23   s t a t e d       t h a t         h e      d i d       n o t         t e l l         h i s      a t t o r n e y s          w h a t          O t e n          h a d        s a i d     t o

24   h i m .         L a t e r         i n      t h e       d a y ,           O t e n       a g a i n           f o l l o w e d       t h e         p e t i t i o n e r              i n t o       t h e

25   r e s t r o o m         a n d          g a v e       h i m         t h e      t e l e p h o n e              n u m b e r     o f        a      g r o c e r y              s t o r e     w h e r e

26   O t e n     c o u l d           b e      r e a c h e d             a f t e r         h o u r s .             R i t c h i e       s a w         t h e         i n t e r a c t i o n

27   b e t w e e n       t h e         p e t i t i o n e r                a n d      O t e n         a n d        “ b l e w     h i s        s t a c k . ”                   R i t c h i e       t o l d




                                                                                                     - 4 -
 1   t h e     p e t i t i o n e r           t h a t       i f     h e       t a l k e d       t o     O t e n       a g a i n ,         R i t c h i e         w o u l d

 2   w i t h d r a w         f r o m       t h e     c a s e .

 3

 4                             T h e       p e t i t i o n e r           t e s t i f i e d           t h a t       a p p r o x i m a t e l y             t w o     w e e k s

 5   l a t e r ,       o u t     o f       c u r i o s i t y ,           h e     d i a l e d         t h e     n u m b e r         O t e n       h a d     g i v e n       h i m

 6   b u t     w a s     t o l d       t h a t       O t e n       w a s       n o t       t h e r e .         T h e       p e t i t i o n e r           d i d     n o t       l e a v e

 7   a     n a m e     o r     n u m b e r .           T h e       p e t i t i o n e r             t h e n     t e s t i f i e d           t h a t       w h i l e       a t       t h e

 8   D a y t o n       G o l f     a n d         C o u n t r y         C l u b       o n     N o v e m b e r         1 9 ,       1 9 8 6 ,       h e     r e c e i v e d           a

 9   m e s s a g e       t h a t       a     J u d g e       G r a y         h a d     c a l l e d         h i m     a n d       l e f t     a     n u m b e r         w h e r e

10   G r a y     c o u l d       b e       r e a c h e d .             T h e     p e t i t i o n e r           c a l l e d         t h e     n u m b e r         f r o m       a

11   r e s t a u r a n t         i n       C h a t t a n o o g a             a n d     G r a y       a n s w e r e d .             T h e     p e t i t i o n e r

12   t e s t i f i e d         t h a t       h e     k n e w       G r a y ’ s         v o i c e       b e c a u s e           h i s     e x - w i f e         h a d     b e e n         a

13   c o u r t       r e p o r t e r         i n     G r a y ’ s         c o u r t r o o m           a n d     h e       p r e v i o u s l y           h a d     s p o k e n           t o

14   G r a y     o n     t h e     t e l e p h o n e             o n     s e v e r a l         o c c a s i o n s .               G r a y     a s k e d         t h e

15   p e t i t i o n e r         i f       h e     w o u l d       “ b e       a b l e       t o     h a n d l e         t h e     b u s i n e s s         i n f o r m e d             b y

16   O t e n . ”         T h e     p e t i t i o n e r             t o l d       G r a y       t h a t       h e     d i d       n o t     h a v e       t h e     m o n e y .

17   G r a y     t o l d       h i m       t o     t h i n k       a b o u t         i t     b e c a u s e         t h e       c h a r g e s       a g a i n s t         h i m

18   w e r e     s e r i o u s         a n d       G r a y       h a d       n o t     y e t       r u l e d       o n     t h e       p e t i t i o n e r ’ s           m o t i o n s

19   t o     s u p p r e s s .             A c c o r d i n g           t o     t h e       p e t i t i o n e r ,           G r a y       t o l d       h i m     t h a t       h e

20   h a d     u n t i l       t h e       f i r s t       o f     D e c e m b e r           t o     c o m e       u p     w i t h       t h e     m o n e y .

21

22                             T h e       p e t i t i o n e r           f u r t h e r         t e s t i f i e d           t h a t       G r a y       c a l l e d       t h e

23   p e t i t i o n e r ’ s           m o t h e r ’ s           h o m e       o n     t h e       m o r n i n g         o f     D e c e m b e r         1 9 ,     1 9 8 6 ,

24   e l e v e n       d a y s     a f t e r         G r a y       h a d       d e n i e d         t h e     m o t i o n s         t o     s u p p r e s s ,           a n d

25   a s k e d       t h a t     t h e       p e t i t i o n e r             c a l l       h i m .         T h e     p e t i t i o n e r           c a l l e d         G r a y

26   f r o m     h i s       a u n t ’ s         h o m e     i n       D a y t o n .           T e l e p h o n e           r e c o r d s         s u b s t a n t i a t e d

27   t h e     c a l l .         A c c o r d i n g           t o       t h e     p e t i t i o n e r ,             G r a y       t o l d     h i m       t h a t       h e l p




                                                                                             - 5 -
 1   c o u l d       s t i l l       b e     h a d .         G r a y       s t a t e d          t h a t     h e        w o u l d       l i k e       t o      h a v e       s o m e

 2   j e w e l r y       t o     g i v e       h i s       w i f e       f o r      C h r i s t m a s .                W h e n       t h e     p e t i t i o n e r            d e n i e d

 3   h a v i n g       a n y     j e w e l r y ,           G r a y       a s k e d        f o r       h a l f      o f      t h e      m o n e y       r e c e i v e d            f o r

 4   t h e     j e w e l r y .             T h e     p e t i t i o n e r            t o l d       G r a y        t h a t      h e      h a d     n o        m o n e y .

 5

 6                             T h e       p e t i t i o n e r           n e v e r        p a i d       t h e      b r i b e         r e q u e s t e d          b y     G r a y .

 7   T h e     t r i a l       b e g a n       o n       J a n u a r y         1 2 ,      1 9 8 7 .         T h e         p e t i t i o n e r          d i d        n o t     t e l l

 8   h i s     a t t o r n e y s           a b o u t       t h e     c a l l        f r o m       G r a y        b e c a u s e ,         a c c o r d i n g            t o     h i s

 9   t e s t i m o n y ,         h e       w a s     a f r a i d         t h e y       w o u l d        n o t      b e l i e v e         h i m       a n d      w o u l d

10   w i t h d r a w         f r o m       t h e     c a s e .           O n      N o v e m b e r         7 ,      1 9 8 7 ,         a f t e r       h i s      a p p e a l         h a d

11   b e e n     b r i e f e d         a n d       a r g u e d       b u t        n o t      d e c i d e d         a n d      t e n      d a y s       b e f o r e          G r a y

12   a n d     O t e n       w e r e       i n d i c t e d , t h e               p e t i t i o n e r            t o l d      h i s      o t h e r          a t t o r n e y ,

13   C h a r l e s       F e l s ,         a b o u t       t h e     b r i b e r y           a t t e m p t .              F e l s      t o l d       t h e      p e t i t i o n e r

14   t h a t     t h e       a t t o r n e y s           w o u l d       g e t      b a c k       w i t h        h i m      a b o u t        w h a t        c o u l d       b e     d o n e

15   w i t h     t h e       i n f o r m a t i o n .               T h e       p e t i t i o n e r          w a s         t o l d      b y     h i s        a t t o r n e y s

16   t h a t     t h e y       e x p e c t e d           t h e     a p p e a l         t o      b e     s u c c e s s f u l            b u t ,       i f      h e     n e e d e d         t o

17   r a i s e       t h e     i s s u e ,         i t     w o u l d       h a v e        t o     b e     i n      a      p o s t - c o n v i c t i o n

18   p r o c e e d i n g .

19

20                             S e v e r a l         w i t n e s s e s            f r o m       t h e     D a y t o n         G o l f        a n d     C o u n t y          C l u b

21   c o r r o b o r a t e d           t h e       p e t i t i o n e r ’ s             t e s t i m o n y           r e g a r d i n g           t h e        t e l e p h o n e

22   c a l l     f r o m       G r a y .           T h e     p e t i t i o n e r ’ s              f o r m e r          a t t o r n e y s         a l s o        t e s t i f i e d

23   o n     h i s     b e h a l f .               B o t h       a t t o r n e y s           h a d      f e l t        t h a t       t h e     m o t i o n s          t o

24   s u p p r e s s         w o u l d       b e     s u c c e s s f u l            a n d       w e r e     v e r y         s u r p r i s e d          w h e n        t h e y       w e r e

25   e v e n t u a l l y         d e n i e d .             T h e y       a l s o       f e l t        t h a t      t h e      f o u r - m o n t h             d e l a y       i n

26   r u l i n g       o n     t h e       m o t i o n s         w a s     u n u s u a l l y            l o n g .           A c c o r d i n g          t o      t h e

27   a t t o r n e y s ,         a     m o t i o n         i n     l i m i n e         w a s      d e n i e d          a f t e r       a n o t h e r          u n u s u a l




                                                                                             - 6 -
 1   d e l a y .         T h e     a t t o r n e y s           s t a t e d       t h a t ,         b a s e d     u p o n       t h e i r       e x p e r i e n c e ,           t h e

 2   s e n t e n c e       o f     1 2 8       y e a r s       w a s     u n u s u a l l y           l o n g .         T h e y       a l s o       s t a t e d       t h a t

 3   a l t h o u g h       m o s t       m o t i o n s         f o r     a     n e w       t r i a l     a r e     s u m m a r i l y           d e n i e d         f r o m     t h e

 4   b e n c h ,     i n     t h e       p e t i t i o n e r ’ s             c a s e ,       t h e     m o t i o n       f o r       a     n e w     t r i a l       w a s

 5   t a k e n     u n d e r       a d v i s e m e n t           b e f o r e         i t     w a s     d e n i e d .           B o t h       a t t o r n e y s

 6   t e s t i f i e d       a b o u t         s e e i n g       t h e       p e t i t i o n e r         a n d     O t e n       t o g e t h e r           d u r i n g       t h e

 7   s u p p r e s s i o n         h e a r i n g .             B o t h       w e r e       u p s e t     b e c a u s e         t h e y       f e a r e d       t h a t

 8   s o m e o n e       w a s     t r y i n g         t o     “ s e t       u p ”     t h e       p e t i t i o n e r         f o r       a d d i t i o n a l

 9   c h a r g e s .

10

11                           S e v e r a l           m e m b e r s       o f     t h e       D a v i d s o n       C o u n t y           D i s t r i c t

12   A t t o r n e y ’ s         O f f i c e         t e s t i f i e d         a b o u t       t h e     i n v e s t i g a t i o n             o f       O t e n     a n d

13   G r a y .       N o n e       o f       t h e     a t t o r n e y s         w a s       a w a r e     o f     a     b r i b e         s o l i c i t a t i o n           i n

14   t h e     p e t i t i o n e r ’ s           c a s e .           S p e c i a l         A g e n t     R i c h a r d         W r i g h t         w i t h     t h e

15   T . B . I .     t e s t i f i e d           t h a t       O t e n       a d m i t t e d         i n v o l v e m e n t           i n     o n l y       t w o     c a s e s

16   o f     b r i b e r y ,       b u t       h e     k n e w       O t e n     h a d       a c c e p t e d       m o n e y         i n     a n o t h e r         c a s e .

17   W r i g h t     t e s t i f i e d           t h a t       t o     h i s     k n o w l e d g e         t h e r e         h a d       n e v e r       b e e n     a n y

18   a l l e g a t i o n         o f     m i s c o n d u c t           i n     t h e       p e t i t i o n e r ’ s           c a s e .

19

20                           O t e n         w a s     t h e     f i r s t       w i t n e s s         c a l l e d       b y     t h e       S t a t e .           O t e n

21   a d m i t t e d       t a k i n g         m o n e y       f r o m       t w o     d e f e n d a n t s         w h o       h a d       c a s e s       p e n d i n g       i n

22   G r a y ’ s     c o u r t         b u t     a d a m a n t l y           d e n i e d       e v e r     s p e a k i n g           w i t h       t h e

23   p e t i t i o n e r .             E d     Y a r b r o u g h ,           t h e     a t t o r n e y         w h o     h a d       r e p r e s e n t e d           O t e n       i n

24   h i s     p l e a     n e g o t i a t i o n s ,             t e s t i f i e d           t h a t     t h e     d i s t r i c t           a t t o r n e y ’ s

25   o f f i c e     h a d       p r o m i s e d         O t e n       t h a t       h e     w o u l d     n o t       b e     i n c a r c e r a t e d             i f   h e

26   w a s     t r u t h f u l         a n d     a s s i s t e d         t h e m       i n     t h e i r       i n v e s t i g a t i o n             o f     G r a y .         H e

27   a d v i s e d       O t e n       t o     c o o p e r a t e         a n d       r e p o r t       a n y     o t h e r       c a s e s         i n     w h i c h     a




                                                                                           - 7 -
 1   b r i b e         h a d       b e e n                 s o l i c i t e d .

 2

 3                                 T h e           t r i a l                c o u r t         d e n i e d                   t h e        p o s t - c o n v i c t i o n                          p e t i t i o n ,

 4   c o n c l u d i n g             t h a t                 t h e          p e t i t i o n e r                   h a d            f a i l e d                t o     p r o v e         t h a t       G r a y       h a d

 5   s o l i c i t a t e d                   a     b r i b e                f r o m       h i m .                 T h e            C o u r t              o f       C r i m i n a l             A p p e a l s

 6   r e v e r s e d           t h i s             f i n d i n g                  b u t       a f f i r m e d                      t h e            d e n i a l           o f     t h e         p e t i t i o n       o n

 7   t h e     g r o u n d           t h a t                 t h e          p e t i t i o n e r                   h a d            w a i v e d                t h e       s o l i c i t a t i o n             i s s u e       b y

 8   n o t     r a i s i n g                 i t           p r e t r i a l              o r     i n             h i s            m o t i o n              f o r       a     n e w       t r i a l .

 9

10                                                                                                                         I I

11

12                                 I n           o r d e r              t o       o b t a i n          r e l i e f                     i n          a     p o s t - c o n v i c t i o n

13   p r o c e e d i n g ,                   t h e           p e t i t i o n e r                m u s t                   s h o w        t h a t              h i s       “ c o n v i c t i o n             o r

14   s e n t e n c e           i s           v o i d             o r        v o i d a b l e            b e c a u s e                     o f            t h e       a b r i d g m e n t             o f     a n y     r i g h t

15   g u a r a n t e e d             b y           t h e             c o n s t i t u t i o n                      o f            t h i s            s t a t e         o r       t h e      C o n s t i t u t i o n            o f

16   t h e     U n i t e d           S t a t e s . ”                            T e n n .       C o d e                   A n n .        §          4 0 - 3 0 - 1 0 5             ( 1 9 9 0         R e p l . )
                                                             1
17   ( r e p e a l e d             1 9 9 5 ) .                         T h e       r i g h t          t o             a      f a i r               t r i a l          b e f o r e         a n      i m p a r t i a l

18   j u d g e         i s     a     f u n d a m e n t a l                          c o n s t i t u t i o n a l                                   r i g h t .             S e e     C h a p m a n           v .     S t a t e

19   o f     C a l i f o r n i a ,                         3 8 6        U . S .         1 8 ,     2 3             n .            8 ,     8 7            S .     C t .       8 2 4 ,        8 2 8      n .     8 ,     1 7

20   L . E d . 2 d           7 0 5 ,             7 1 0           n .        8     ( 1 9 6 7 )          ( c i t i n g                     T u m e y              v .       O h i o ,        2 7 3      U . S .       5 1 0 ,

21   4 7     S .       C t .       4 3 7 ,                 7 1       L . E d .          7 4 9     ( 1 9 2 7 ) ) .                                 A r t i c l e           V I ,     §      1 1      o f     t h e

22   T e n n e s s e e             C o n s t i t u t i o n                          p r o v i d e s                       t h a t        “ [ n ] o              J u d g e         o f      t h e      S u p r e m e         o r

23   I n f e r i o r           C o u r t s                   s h a l l            p r e s i d e                 o n         t h e        t r i a l              o f       a n y     c a u s e         i n     t h e

24   e v e n t         o f     w h i c h                   h e       m a y        b e     i n t e r e s t e d . ”                                   T h e       p u r p o s e           o f       t h i s



                   1
                   T h i s w a           s       t h   e       s t   a t    u t e i n e f f       e c       t       w h     e n t h          e       p e t i t i o n e r f i l e d h i s p o s t -
     c o n v i c t i o n p e t               i t i o       n .        T h    e P o s t - C o n     v i          c t i o      n P r o             c e d u r e A c t o f 1 9 9 5 , T . C . A . § § 4 0 -
     3 0 - 2 0 1 , e t s e q                 . ( 1         9 9 6      S u    p p . ) , g o v e     r n          s a l        l p e t             i t i o n s f o r p o s t - c o n v i c t i o n r e l i e f
     f i l e d a f t e r M a                 y 1 0         , 1 9      9 5    .     1 9 9 5 T e     n n          . P u        b . A c             t s , c h . 2 0 7 , § 3 .




                                                                                                                          - 8 -
 1   c o n s t i t u t i o n a l                 p r o v i s i o n           i s       t o       g u a r d       a g a i n s t           t h e       p r e j u d g m e n t               o f     t h e

2    r i g h t s       o f     l i t i g a n t s             a n d       t o       a v o i d           s i t u a t i o n s           i n       w h i c h         t h e         l i t i g a n t s

3    m i g h t       h a v e       c a u s e         t o     c o n c l u d e               t h a t       t h e     c o u r t         h a d       r e a c h e d             a     p r e j u d g e d

 4   c o n c l u s i o n           b e c a u s e           o f     i n t e r e s t ,               p a r t i a l i t y           o r       f a v o r .             C h u m b l e y             v .

 5   P e o p l e ’ s         B a n k         &     T r u s t       C o . ,         1 6 5         T e n n .       6 5 5 ,     6 5 9 ,           5 7       S . W . 2 d           7 8 7 ,     7 8 8 .

6    ( 1 9 3 3 ) .           T h e       r i g h t         t o     a n       i m p a r t i a l             j u d g e       i s       a l s o         g u a r a n t e e d             b y

7    A r t i c l e       I ,       §     1 7       o f     t h e     T e n n e s s e e                 C o n s t i t u t i o n ,               w h i c h         p r o v i d e s           t h a t

 8   e v e r y       c i t i z e n           s h a l l       h a v e         h i s         c a s e       t r i e d       “ b y       d u e       c o u r s e           o f       l a w . ”           I n

 9   r e     C a m e r o n ,           1 2 6       T e n n .       6 1 4 ,         6 5 9 ,         1 5 1       S . W .     6 4 ,         7 6     ( 1 9 1 2 ) .

10

11                             I n       I n       r e     C a m e r o n ,             t h e       C o u r t       e m p h a s i z e d               t h a t       i m p a r t i a l i t y

12   o f     t h e     j u d i c i a r y             i s     a     f u n d a m e n t a l                 p r i n c i p l e :

13

14                             T   h   e     f u n d a     m e n t   a l       p   r   i   n c   i p   l e     i s     t h a t       p a   r   t i   e   s
15                             l   i   t i   g a n t       a r e     e n     t i   t   l   e d     t   o a     n i     m p a r   t   i a   l     j   u   d g   e .
16                             I   t     i   s o n l       y w h     e n       t   h   e     p   e o   p l e     a r   e s a     t   i s   f   i e   d     t   h a t
17                             i   m   p a   r t i a l       j u d   g e     s     d   e   c i   d e     t h   e i r     c o n   t   r o   v   e r   s   i e   s
18                             t   h   a t     t h e y       e n t   e r     t a   i   n     f   e e   l i n   g s     o f r     e   v e   r   e n   c   e     f o r
19                             t   h   e     j u d g m     e n t s     o     f     t   h   e     c o   u r t   s o     f t h     e     l   a   n d   .     .     .     .
20                             B   u   t     i t i s         o f     i m     m e   n   s   e     i m   p o r   t a n   c e ,     n   o t       o n   l   y     t h a   t
21                             j   u   s t   i c e s       h a l l     b     e     a   d   m i   n i   s t e   r e d     t o     m   e n   ,     b   u   t     t h a   t
22                             t   h   e y     s h a l     l h a     v e       n   o       s o   u n   d r     e a s   o n f     o   r     s   u p   p   o s   i n g
23                             t   h   a t     i t i       s n o     t       a d   m   i   n i   s t   e r e   d .       I t     i   s     o   f     l   a s   t i n   g
24                             i   m   p o   r t a n c     e t h     a t       t   h   e     b   o d   y o     f t     h e p     u   b l   i   c     s   h o   u l d
25                             h   a   v e     c o n f     i d e n   c e       i   n       t h   e     f a i   r n e   s s a     n   d     u   p r   i   g h   t n e   s s
26                             o   f     t   h e j u       d g e s     c     r e   a   t   e d     t   o s     e r v   e a s         d i   s   p e   n   s e   r s     o f
27                             j   u   s t   i c e .         T h e     c     o n   t   i   n u   a n   c e     o f     t h i s       b e   l   i e   f   ,     s o
28                             l   o   n g     e n t e     r t a i   n e     d     b   y     t   h e     p e   o p l   e o f         t h   i   s     c   o u   n t r   y ,
29                             a   n   d     s o w e       l l w     a r     r a   n   t   e d     b   y t     h e     h i s t   o   r y       o f       t h   e
30                             j   u   d i   c i a r y       a s     a       b o   d   y   ,     i s     l a   r g e   l y e     s   s e   n   t i   a   l     t o
31                             t   h   e     f u t u r     e e x     i s     t e   n   c   e     o f     o u   r i     n s t i   t   u t   i   o n   s     i   n
32                             t   h   e i   r i n t       e g r i   t y     .         W   e     s a   y i     t i     s a       f   u n   d   a m   e   n t   a l
33                             p   r   i n   c i p l e       t h a   t       t h   e       j u   d g   e s     h a l   l b e         i m   p   a r   t   i a   l .
34
35

36   1 2 6     T e n n .       a t       6 5 8 - 5 9 ,           1 5 1       S . W .         a t       7 6 .

37

38                             T h e r e           i s     a l s o       a     d u e         p r o c e s s         r i g h t         u n d e r           t h e     f e d e r a l




                                                                                                   - 9 -
 1   c o n s t i t u t i o n               t o     a     f a i r         t r i a l       b e f o r e            a n     i m p a r t i a l             j u d g e .               H o w e v e r ,

2    a s     t h e     U n i t e d             S t a t e s       S u p r e m e           C o u r t           r e c e n t l y          n o t e d ,             m o s t         q u e s t i o n s

 3   o f     j u d i c i a l           d i s q u a l i f i c a t i o n                   a r e        n o t         c o n s t i t u t i o n a l :
 4
 5
 6
 7                             [   M   ]   o s   t q u e     s   t   i   o n s     c o   n   c e    r n   i n   g  a j        u   d g e   ’   s
 8                             q   u   a   l i   f i c a t   i   o   n   s t o       h   e   a r      a     c   as e a        r   e n     o   t
 9                             c   o   n   s t   i t u t i   o   n   a   l o n     e s   ,     b    e c   a u   se t h        e     D u   e       P r o   c   e s s
10                             C   l   a   u s   e o f       t   h   e     F o u   r t   e   e n    t h     A   me n d m      e   n t     e   s   t a b   l   i h s     e s
11                             a       c   o n   s t i t u   t   i   o   n a l     f l   o   o r    ,     n o   t  a u        n   i f o   r   m     s t   a   n a d     r d .
12                             A   e   t   n a     L i f e       I   n   s . C     o .       v .      L   a v   oi e ,        4   7 5     U   .   S .     8   1 , 3
13                             8   2   8     1   0 6 S .         C   t   . 1 5     8 0   ,     1    5 8   8 -   15 8 9 ,          8 9     L   .   E d .   2   d 8       2 3
14                             (   1   9   8 6   ) .     I   n   s   t   e a d ,     t   h   e s    e     q u   es t i o      n   s a     r   e   , i     n   m o       s t
15                             c   a   s   e s   , a n s     w   e   r   e d b     y     c   o m    m o   n     la w ,        s   t a t   u   t   e ,     o r t         h e
16                             p   r   o   f e   s s i o n   a   l       s t a n   d a   r   d s      o   f     th e b        e   n c h       a   n d     b a r .
17                             S   e   e   ,     e . g . ,       A   e   t n a ,     s   u   p r    a ,     a   t  8 2 0      -   8 2 1   ,       1 0 6     S .
18                             C   t   .   ,     a t 1 5     8   4   -   1 5 8 5   ;     T   u m    e y     v   .  O h i      o   , 2     7 3       U .   S . 5         1 0 ,
19                             5   2   3   ,     4 7 S .         C   t   . 4 3     7 ,       7 1      L   . E   d. 7 4        9     ( 1   9 2     7 ) ;     2 8
20                             U   .   S   . C   . § §       1   4   4   , 4 5     5 ;       A B    A     C o   de o f            J u d   i c     i a l
21                             C   o   n   d u   c t , C     a   n   o   n 3 C     ( 1   )   ( a    ) (   1 9   80 ) .            B u t     t     h e     fl o o        r
22                             e   s   t   a b   l i s h e   d       b   y t h     e     D   u e      P   r o   ce s s        C   l a u   s e       c l   ea r l        y
23                             r   e   q   u i   r e s a       “     f   a i r     t r   i   a l      i   n     a  f a i      r     t r   i b     u n a   l, ”
24                             W   i   t   h r   o w v .       L     a   r k i n   ,     4   2 1      U   . S   .  3 5 ,          4 6 ,     9     5 S     .  C t        .
25                             1   4   5   6 ,     4 3 L     . E     d   . 2 d     7 1   2     (    1 9   7 5   ), b e        f   o r e     a       j u   dg e
26                             w   i   t   h     n o a c     t u     a   l b i     a s       a g    a i   n s   t  t h e          d e f   e n     d a n   t  o r
27                             i   n   t   e r   e s t i     n       t   h e o     u t   c   o m    e     o f    h i s        p   a r t   i c     u l a   r  c a        s e .
28                             S   e   e   ,     e . g . ,     A     e   t n a ,     s   u   p r    a ,     a   t 8 2 1       -   8 2 2   ,       1 0 6    S .          C t .
29                             a   t       1 5   8 5 - 1 5   8 6     ;     T u m   e y   ,     s    u p   r a   , a t         5   2 3 ,     4     7 S     . C t         . ,
30                             a   t       4 4   1 .
31
32

33   B r a c y       v .     G r a m l e y ,                     U . S .                 ,     1 1 7         S .      C t .       1 7 9 3 ,         1 7 9 7           ( 1 9 9 7 ) .

34

35                             T h e           f a c t s     o f         B r a c y       a r e        s i m i l a r           t o     t h e         p r e s e n t             c a s e .         T h e

36   j u d g e       w h o     p r e s i d e d             o v e r         B r a c y ’ s            m u r d e r         t r i a l         h a d       a c c e p t e d             b r i b e s

37   f r o m     o t h e r         c r i m i n a l           d e f e n d a n t s .                    B r a c y         c l a i m e d             t h a t         t h e       j u d g e ’ s

38   t a k i n g       o f     b r i b e s             f r o m       s o m e       c r i m i n a l              d e f e n d a n t s               n o t       o n l y         r e n d e r e d

39   h i m     b i a s e d         a g a i n s t           t h e         S t a t e       i n        t h o s e         c a s e s       b u t         a l s o           i n d u c e d       a

40   c o m p e n s a t o r y               b i a s       a g a i n s t         d e f e n d a n t s ,                  l i k e       B r a c y ,           w h o         d i d     n o t       b r i b e

41   h i m .         T h e     C o u r t           h e l d       t h a t ,         i f       i t      c o u l d         b e       p r o v e d ,           s u c h           c o m p e n s a t o r y

42   b i a s     o n       t h e       j u d g e ’ s         p a r t         i n     B r a c y ’ s              o w n     c a s e         w o u l d           v i o l a t e         t h e       D u e




                                                                                                   - 1 0 -
 1   P r o c e s s       C l a u s e         o f     t h e       F o u r t e e n t h             A m e n d m e n t .               I d .

 2

 3                             T h e     C o u r t         f i n d s           t h a t       b r i b e r y       s o l i c i t a t i o n ,               i f       p r o v e n ,

 4   w o u l d       c o n s t i t u t e           t h e     d e n i a l             o f     t h e      p e t i t i o n e r ’ s            f u n d a m e n t a l

5    c o n s t i t u t i o n a l             r i g h t       t o       a       f a i r       t r i a l      b e f o r e        a n       i m p a r t i a l           j u d g e .

6    I f ,     a s     t h e     p e t i t i o n e r             c o n t e n d s ,             G r a y      s o l i c i t a t e d              b u t     d i d       n o t

7    r e c e i v e       a     b r i b e       f r o m       t h e         p e t i t i o n e r ,            t h e n      t h e       l i k e l i h o o d             o f     b i a s       i s

 8   e v e n     s t r o n g e r         t h a n       i n       B r a c y           w h e r e       t h e r e       w a s     n o       a f f i r m a t i v e

 9   s o l i c i t a t i o n .               B e f o r e         d e t e r m i n i n g               w h e t h e r       t h e       p e t i t i o n e r             m e t       h i s

10   b u r d e n       i n     d e m o n s t r a t i n g               t h a t         G r a y       s o l i c i t a t e d           a     b r i b e       f r o m         h i m ,       t h e

11   C o u r t       m u s t     a d d r e s s         t h e       t h r e s h o l d             i s s u e       o f     w h e t h e r           t h e     c l a i m         w a s

12   w a i v e d       f o r     p u r p o s e s           o f     p o s t - c o n v i c t i o n                 r e l i e f .

13

14                                                                                             I I I

15

16                             T e n n .       C o d e       A n n .           §     4 0 - 3 0 - 1 1 2 ( b ) ( 1 )             ( 1 9 9 0         R e p l . )         ( r e p e a l e d

17   1 9 9 5 )       p r o v i d e s         t h a t       “ [ a ]         g r o u n d         f o r      r e l i e f        i s     ‘ w a i v e d ’           i f     t h e

18   p e t i t i o n e r         k n o w i n g l y           a n d         u n d e r s t a n d i n g l y               f a i l e d         t o     p r e s e n t           i t     f o r

19   d e t e r m i n a t i o n           i n       a n y     p r o c e e d i n g               b e f o r e       a     c o u r t         o f     c o m p e t e n t

20   j u r i s d i c t i o n           i n     w h i c h         t h e         g r o u n d       c o u l d       h a v e       b e e n         p r e s e n t e d . ”

21   F u r t h e r m o r e ,           “ [ t ] h e r e           i s       a       r e b u t t a b l e        p r e s u m p t i o n              t h a t       a     g r o u n d         f o r

22   r e l i e f       n o t     r a i s e d         i n     a n y         s u c h         p r o c e e d i n g         w h i c h         w a s     h e l d         w a s

23   w a i v e d . ”           T e n n .       C o d e       A n n .           4 0 - 3 0 - 1 1 2 ( b ) ( 2 )             ( 1 9 9 0         R e p l . )         ( r e p e a l e d

24   1 9 9 5 ) .

25

26                             I n     t h e       p r e s e n t           c a s e ,         t h e      C o u r t      o f     C r i m i n a l           A p p e a l s           h e l d

27   t h a t     t h e       p e t i t i o n e r           h a d       t h e         o p p o r t u n i t y           b o t h       p r e t r i a l         a n d       i n       h i s




                                                                                              - 1 1 -
 1   m o t i o n               f o r       a      n e w         t r i a l                t o          r a i s e                  t h e            s o l i c i t a t i o n                      i s s u e         a n d       t h a t            h i s

 2   e x p l a n a t i o n                      - -       t h a t           h e          f e a r e d                  h i s               a t t o r n e y s                      w o u l d         w i t h d r a w           f r o m            t h e

 3   c a s e             i f       h e     t o l d          t h e m              - -        d i d             n o t              p r o v i d e                       a       l e g a l l y         s u f f i c i e n t            r e a s o n
                                                                                                                                                                                               2
 4   t o             e x c u s e         h i s        f a i l u r e                 t o             r a i s e               t h e            i s s u e                   e a r l i e r .                 T h e    c o u r t

 5   t h e r e f o r e                   c o n c l u d e d                  t h a t                 t h e        p e t i t i o n e r                                 h a d       n o t      o v e r c o m e            t h e

 6   p r e s u m p t i o n                      o f       w a i v e r .

 7

 8                                       T h i s          C o u r t              f i n d s               t h a t                 t h e            i s s u e                  w a s     n o t       w a i v e d         f o r

 9   p u r p o s e s                 o f        p o s t - c o n v i c t i o n                                 r e l i e f .                             T h e            p e t i t i o n e r              c o u l d      n o t          b e

10   e x p e c t e d                 t o        a s k       t h e           j u d g e                 t o       r e c u s e                       h i m s e l f                  o n     t h e       g r o u n d         t h a t          h e

11   h a d             s o l i c i t a t e d                a          b r i b e            f r o m             t h e               p e t i t i o n e r .                              J u d i c i a l           c o r r u p t i o n

12   i s             n o t     a     b a s i s            f o r          d i s q u a l i f i c a t i o n                                          a b o u t                  w h i c h     t h e          j u d g e      a c c u s e d

13   c a n             m a k e       a     d e t e r m i n a t i o n .                                   C f .              T e n n .                   S .          C t .       R .     1 0 ,       C a n o n         3 E

14   ( s e t t i n g                 f o r t h            c i r c u m s t a n c e s                              u n d e r                   w h i c h                   a     j u d g e       s h o u l d         d i s q u a l i f y

15   h i m s e l f                 b e c a u s e            h i s           i m p a r t i a l i t y                                 m i g h t                      r e a s o n a b l y             b e      q u e s t i o n e d ) .

16   T h e             p e t i t i o n e r                s h o u l d               n o t             b e        p e n a l i z e d                                 f o r       n o t     r a i s i n g           t h e       i s s u e

17   u n t i l               t h e       i n v e s t i g a t i o n                          o f          G r a y                 b e c a m e                       p u b l i c         k n o w l e d g e .               B e f o r e

18   t h a t             t i m e ,         t h e          p e t i t i o n e r                         u n d e r s t a n d a b l y                                        q u e s t i o n e d              w h e t h e r         e v e n

19   h i s             a t t o r n e y s              w o u l d             b e l i e v e                     h i m .                     F u r t h e r m o r e ,                        t h e       i s s u e         c o u l d          n o t

20   b e             r a i s e d         o n      d i r e c t               a p p e a l                  b e c a u s e                       i t          i n v o l v e d                f a c t s          w h i c h        w e r e            n o t
                                                      3
21   i n             t h e     r e c o r d .                    U n d e r                t h e          f a c t s                 a n d             c i r c u m s t a n c e s                       o f      t h i s         c a s e ,

22   t h e             p o s t - c o n v i c t i o n                        p r o c e e d i n g                             w a s            t h e                 e a r l i e s t          o p p o r t u n i t y               a t


                         2
                   T h e             S t a t e c o n c e d e s t h a t o n c e                                       t h    e       p e t i        t i    o n e r i n f              o r m e d h i s a t t o r n e y           s ,
     t h e y c o r r e c              t l y a d v i s e d h i m t h a t t h e                                         m a       t t e r c           o u    l d n o t b                e l i t i g a t e d o n d i r             e c t
     a p p e a l .       S e          e W i l s o n v . S t a t e , 8 8 2 S .                                         W .       2 d 3 6 1           ,      3 6 4 ( T e n              n . C r i m . A p p . 1 9 9 4             )
     ( h o l d i n g t h              a t i s s u e s c a n n o t b e r a i s e                                       d         f o r t h           e      f i r s t t i              m e i n a p p e l l a t e c o             u r t ) .

                         3
                           W h e n a           c l a i m o        f       j u   d i c    i a    l       b i   a s       i s         p     r e    m i    s e    d       u p o n t h e c o m m e            n t s o f t        h e
     j   u   d   g   e d u r i n g t            h e t r i a           l o r        s o    m e         o t h    e r       c o      n d      u c    t      r e       f l e c t e d i n t h e r               e c o r d , t      h e
     i   s   s   u   e i s s u b j e            c t t o w             a i v e    r i      f         i t i      s      n o t           r    a i    s e    d         o n d i r e c t a p p e a l             , a n d t h        e
     p   e   t   i   t i o n e r w i l          l b e b o             u n d      b y      h i       s a t      t o    r n e       y ’      s      f a    i l       u r e t o p u r s u e i t               .     S e e H      o u s e         v .
     S   t   a   t   e , 9 1 1 S . W            . 2 d 7 0 5           , 7 1      1 (      T e       n n .      1 9    9 5 )       .




                                                                                                                                - 1 2 -
 1   w h i c h       t h e     i s s u e             c o u l d       b e     h a v e           b e e n           p r e s e n t e d ;                 t h e r e f o r e ,               i t     w a s   n o t

 2   w a i v e d       w i t h i n           t h e         m e a n i n g         o f       T e n n .             C o d e     A n n .             §     4 0 - 3 0 - 1 1 2 ( b ) ( 1 ) .

 3

 4                                                                                                       I V

 5

 6                             H a v i n g               d e t e r m i n e d             t h a t          t h e        s o l i c i t a t i o n                     i s s u e         w a s     n o t

 7   w a i v e d ,         t h e       n e x t           i s s u e     i s       w h e t h e r                 t h e     p e t i t i o n e r                   p r o v e d           t h e     f a c t u a l

8    a l l e g a t i o n s             i n       h i s       p e t i t i o n             b y       a      p r e p o n d e r a n c e                    o f         t h e       e v i d e n c e .

                                                                                                                                                               4
 9   D a v i s       v .     S t a t e ,             9 1 2       S . W . 2 d         6 8 9 ,            6 9 7      ( T e n n .           1 9 9 5 ) .                       T h e     t r i a l

10   c o u r t ’ s         f i n d i n g s               a r e     c o n c l u s i v e                  o n      a p p e a l         u n l e s s               t h e         e v i d e n c e

11   p r e p o n d e r a t e s               a g a i n s t           t h e       j u d g m e n t .                     B u t l e r           v .       S t a t e ,             7 8 9     S . W . 2 d

12   8 9 8 ,     8 9 9       ( T e n n .             1 9 9 0 ) .           R e v e r s i n g                   t h e     t r i a l           c o u r t ,               t h e       C o u r t     o f

13   C r i m i n a l         A p p e a l s               c o n c l u d e d           t h a t            t h e      p e t i t i o n e r                 h a d           c a r r i e d         h i s

14   b u r d e n       o f     p r o v i n g               t h a t     G r a y           s o l i c i t a t e d               a       b r i b e             f r o m           h i m .         T h e

15   c o u r t       s t a t e d :

16

17                             T   h   e     s   t   a   t e ’ s     o n l   y       d   i r   e   c    t e v      i de n    c   e       t   h a     t     t   h   e
18                             p   e   t   i t   i   o   n e r     w a s     n   o   t     s   o   l    i c i t    e d  f    o   r       a     b     r i   b   e     w a s
19                             t   h   e     t   e   s   t i m o   n y o     f       O   t e   n   .        H o    w ev e    r   ,       t   h e       r   e   c   o r d i s
20                             r   e   p   l e   t   e     w i t   h i n     s t     a   n c   e   s      i n      w hi c    h       O   t   e n       h   a   d
21                             f   a   l   s e   l   y     r e p   r e s e   n t     e   d     f   a    c t s      t o  T    . B     .   I   .       o f   f   i   c e r s .
22                             O   t   e   n     t   e   s t i f   i e d     m o     r   e     t   h    a n o      n ce      t h     a   t     h     e     h   a   d n e v e r
23                             s   p   o   k e   n       t o t     h e p     e t     i   t i   o   n    e r u      n de r      a     n   y
24                             c   i   r   c u   m   s   t a n c   e , h     o w     e   v e   r        t h i s      te s    t i     m   o   n   y     i s         i n
25                             d   i   r   e c   t       c o n t   r a d i   c t     i   o n     t      o t h      a t  o    f       t   h   e
26                             p   e   t   i t   i   o   n e r ’   s a t     t o     r   n e   y s        a n d      th e      a     t   t   o   r n e y s ’
27                             i   n   v   e s   t   i   g a t o   r i n       t     h   i s     c      a s e .       O t    e n         a   l   s o t e s t i f i e d
28                             f   a   l   s e   l   y     c o n   c e r n   i n     g     h   i s        p r i    o r r     e c     o   r   d   .
29
30

31   F u r t h e r m o r e ,               t h e         t e s t i m o n y           t h a t            G r a y        t e l e p h o n e d                 t h e         D a y t o n         G o l f   a n d



                 4
                 U n d e r t h e n e w p o s t - c o n v i c t i o n p r o c e d u r e                                     a c t , p e t i t i o n e r s h a v e t h e
     b u r d e n o f p r o v i n g f a c t u a l a l l e g a t i o n s b y c l e a r                                        a n d c o n v i n c i n g e v i d e n c e . T e n n .
     C o d e A n n . § 4 0 - 3 0 - 2 1 0 ( f ) ( 1 9 9 6 S u p p . ) .




                                                                                                       - 1 3 -
 1   C o u n t r y       C l u b         a s k i n g              f o r       t h e     p e t i t i o n e r                    a n d     t h a t            t h e        p e t i t i o n e r

 2   r e t u r n e d       h i s         c a l l           w a s        u n r e b u t t e d .                      A l s o       u n r e b u t t e d                   w a s       t h e       c a l l

 3   t h a t     G r a y       p l a c e d               t o      p e t i t i o n e r             a n d            w h i c h       p e t i t i o n e r                   r e t u r n e d           f r o m

 4   h i s     a u n t ’ s         h o m e           i n       D a y t o n ,          w h i c h            w a s         s u b s t a n t i a t e d                     b y     t h e       t e l e p h o n e

 5   r e c o r d s .           T h e S t a t e                   p r o v i d e d          n o         e x p l a n a t i o n                  f o r         t h e        u n u s u a l l y              l o n g

 6   d e l a y     i n     r u l i n g               o n       t h e      p e t i t i o n e r ’ s                      p r e t r i a l            m o t i o n s .                  T h i s       C o u r t

 7   a g r e e s     w i t h         t h e           C o u r t          o f     C r i m i n a l                A p p e a l s           t h a t           t h e         w e i g h t         o f

 8   e v i d e n c e       p r e p o n d e r a t e s                      a g a i n s t           t h e            t r i a l       c o u r t ’ s               f i n d i n g             t h a t        t h e

 9   p e t i t i o n e r           d i d         n o t         c a r r y        h i s      b u r d e n                 i n     p r o v i n g             t h a t         h e       h a d       b e e n

10   s o l i c i t a t e d           f o r           a     b r i b e .

11

12                                                                                                         V

13

14                             T h e         f i n a l            i s s u e       i s      w h e t h e r                 t h e     d e n i a l              o f        t h e       r i g h t       t o      a

15   f a i r     t r i a l         b e f o r e             a n      i m p a r t i a l            j u d g e               i s     s u b j e c t              t o        h a r m l e s s           e r r o r

16   a n a l y s i s .             I n       S t a t e            v .     B o b o ,        8 1 4           S . W . 2 d           3 5 3 ,          3 5 7        ( T e n n .           1 9 9 1 )

17   ( c i t i n g       o t h e r           c a s e s ) ,              t h e     C o u r t            n o t e d             t h a t     t h e           r i g h t           t o     a n

18   i m p a r t i a l         j u d g e             i s       o n e      o f     t h e         r i g h t s              t h a t       a r e         s o       b a s i c           t o     a     f a i r

19   t r i a l     t h a t         t h e i r             i n f r a c t i o n            h a s          n e v e r             b e e n     t r e a t e d                 a s     h a r m l e s s .                 I n

20   V a s q u e z       v .       H i l l e r y ,                4 7 4       U . S .      2 5 4 ,             2 6 3 ,         1 0 6     S .         C t .         6 1 7 ,         6 2 3 ,       8 8

21   L . E d . 2 d       5 9 8 ,         6 0 9           ( 1 9 8 6 ) ,          t h e      U n i t e d                 S t a t e s       S u p r e m e                 C o u r t         s t a t e d :

22

23                             W   h e   n       c   o
                                                    n s t i         t u t     i o n   a l e       r   or       r       c a l   l s i     n    t o        q u   e   s   t i o n
24                             t   h e       o   b   j
                                                    e c t i         v i t     y o     f t h       o   es           c   h a r   g e d     w    i t    h     b   r   i   n g i n g
25                             a     d   e   f   e   n
                                                    d a n t           t o       j u   d g m e     n   ,t           a     r e   v i e w   i    n g        c o   u   r   t c a n
26                             n   e i   t   h   e   ri n d         u l g     e a       p r e     s   mu       p   t   i o n     o f     r    e g    u   l a   r   i   t y n o r
27                             e   v a   l   u   a   t
                                                    e t h           e r       e s u   l t i n     g   h        a   r   m .       A c c   o    r d    i   n g   l   y   , w h e n
28                             t   h e       t   r   i
                                                    a l j           u d g     e i     s d i       s c o        v   e   r e d     t o     h    a v    e     h   a   d     s o m e
29                             b   a s   i   s       f
                                                    o r r           e n d     e r i   n g a         b i        a   s   e d     j u d g   m    e n    t   ,     h   i   s
30                             a   c t   u   a   l m o t i          v a t     i o n   s a r       e h          i   d   d e n     f r o   m      r    e   v i   e   w   , a n d
31                             w   e     m   u   s t p r e          s u m     e t     h a t       t h e            p   r o c   e s s     w    a s        i m   p   a   i r e d .




                                                                                                      - 1 4 -
 1                           A     t r i a l       i s     e i t h e r         f a i r      o r      n o t .           E v i d e n c e       o f     j u d i c i a l

2    c o r r u p t i o n         r e q u i r e s         r e v e r s a l         r e g a r d l e s s             o f     t h e     o t h e r       f a c t s       o f     t h e

3    p a r t i c u l a r         c a s e .         T h e     d e n i a l         o f      t h e      p e t i t i o n e r ’ s             r i g h t       t o     a n

4    i m p a r t i a l       j u d g e       i s     a     c o n s t i t u t i o n a l               e r r o r         w h i c h     a f f e c t s         t h e

5    i n t e g r i t y       o f     t h e     j u d i c i a l           p r o c e s s .             A     n e w       t r i a l     i s     t h e       o n l y       r e m e d y .

 6   S e e   B o b o ,       8 1 4     S . W . 2 d         a t     3 5 8 .

 7

 8                                                                                         V I

 9

10                           I n     c o n c l u s i o n ,           t h e       C o u r t         h o l d s       t h a t       t h e     p e t i t i o n e r           h a d     a

11   f u n d a m e n t a l         c o n s t i t u t i o n a l             r i g h t        t o      a n     i m p a r t i a l           j u d g e ,       t h a t       h i s

12   f a i l u r e     t o       r a i s e     t h e       i s s u e       e a r l i e r           d i d     n o t       c o n s t i t u t e         w a i v e r         f o r

13   p u r p o s e s     o f       p o s t - c o n v i c t i o n               r e l i e f ,         t h a t       h e     p r o v e d       b y     a

14   p r e p o n d e r a n c e         o f     t h e       e v i d e n c e         t h a t         t h e     j u d g e       w h o       p r e s i d e d         o v e r     h i s

15   c r i m i n a l     t r i a l         s o l i c i t a t e d           a     b r i b e         f r o m       h i m ,     a n d       t h a t     t h e       d e n i a l       o f

16   h i s   r i g h t       t o     a n     i m p a r t i a l           j u d g e        d e f i e s        a n a l y s i s         b y     h a r m l e s s           e r r o r

17   s t a n d a r d s       a n d     r e q u i r e s           a u t o m a t i c          r e v e r s a l .              T h e r e f o r e ,           t h e

18   j u d g m e n t s       o f     t h e     t r i a l         c o u r t       a n d      C o u r t        o f       C r i m i n a l       A p p e a l s         d e n y i n g

19   p o s t - c o n v i c t i o n           r e l i e f         a r e     r e v e r s e d ,             a n d     t h e     c a s e       i s     r e m a n d e d         f o r       a

20   n e w   t r i a l .

21

22                           C o s t s       a r e       t a x e d       a g a i n s t           t h e     S t a t e .

23

24                                                                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
25                                                                                 L y l e R e i d , S p e c i a l J u s t i c e
26
27   C o n c u r :
28
29   A n d e r s o n , C . J . , D r o w o t a ,                     B i r c h ,
30       a n d H o l d e r , J J .




                                                                                         - 1 5 -